Affirming.
This case, like the cases of Maysville Transit Co. v. Ort et al., 296 Ky. 524, 177 S.W.2d 369, and Maysville Transit Co. v. Taylor, et al., 296 Ky. 527, 177 S.W.2d 371, is one of the eight suits referred to in Tomlin v. Taylor, 290 Ky. 619,162 S.W.2d 210. In Tomlin v. Taylor, it was pointed out that it was the Company's tax reports and not those of Tomlin, its president, which were illegally publicized, and therefore Tomlin had no cause of action against Taylor and Purdon for their reprehensible acts in publicizing the confidential information filed by the Company with the State Department of Revenue. That case is res judicata, in so far as Purdon is concerned, and is controlling, in so far as Ort is concerned, because it was the Company's and not Tomlin's confidential tax reports which were publicized.
Judgment affirmed.
Judge Rees not sitting. *Page 529